         Case 1:19-cv-00832-WHP Document 25 Filed 02/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
BOB LENNES,                            :
                                       :
                                                      CASE NO.: 1:19-cv-00832
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
WESTERN GAS PARTNERS, LP,              :
BENJAMIN M. FINK, ROBIN H. FIELDER, :
ROBERT G. GWIN, STEVEN D. ARNOLD, :
DANIEL E. BROWN, MILTON CARROLL, :
JAMES R. CRANE, DAVID J. TUDOR, AND :
MITCHELL W. INGRAM,                    :
                                       :
                Defendants.            :
-------------------------------------- X


                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

 Dated: February 15, 2019                          Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
